RESOLUCIÓN
Mediante resolución de 9 de noviembre de 1984 suspen-dimos al Ledo. Saúl Duprey Maese del ejercicio de la aboga-cía y el notariado por no haber pagado su cuota anual y fianza notarial, condicionando su reinstalación al pago de las canti-dades adeudadas o al acuerdo de un plan de pago con el Cole-gio de Abogados.
El 11 de agosto de 1987 el Ledo. Govén D. Martínez Suris, Director de Inspección de Notarías, nos informó que a pesar de su suspensión el licenciado Duprey Maese continuó ejerciendo la notaría desde el 9 de noviembre de 1984. En esas circunstancias, emitimos una resolución el 20 de agosto de 1987 en la que reiteramos que el licenciado Duprey Maese se encontraba fuera del ejercicio de la abogacía y el nota-riado, y ordenamos la incautación de su obra notarial para ser entregada al Director de Inspección de Notarías.
Oportunamente el señor Duprey Maese compareció para acreditar el pago parcial de las cuotas atrasadas para diciembre de 1984 y someter documentación pertinente sobre un plan de pago acordado cón el Ledo. Antonio J. Bennazar, *566cuando éste fungía como Director Ejecutivo del Colegio de Abogados. También ha comparecido el Colegio de Abogados de Puerto Rico para acreditar el pago total de las cuotas atrasadas.
Considerando que el señor Duprey Maese ha cumplido con los términos de las resoluciones de 9 de noviembre de 1984 y de 20 de agosto de 1987, y en vista de las explicaciones y las excusas ofrecidas por el abogado, se ordena sti reins-talación como abogado, efectivo el 7 de marzo de 1988.
Se le apercibe al Ledo. Saúl Duprey Maese que en el fu-turo deberá cumplir estrictamente con el pago de las cuotas anuales al Colegio de Abogados.
Publíquese y remítase copia al Procurador General de Puerto Rico.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Bruno Cortés Trigo

Secretario General